
	
		I
		111th CONGRESS
		1st Session
		H. R. 1828
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Polis of Colorado
			 (for himself, Mr. Perlmutter,
			 Ms. DeGette,
			 Mr. Salazar, and
			 Mr. Coffman of Colorado) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Energy Employees Occupational Illness
		  Compensation Program Act of 2000 to expand the category of individuals eligible
		  for compensation, to improve the procedures for providing compensation, and to
		  improve transparency, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Charlie Wolf Nuclear Workers
			 Compensation Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Specified disease.
					Sec. 4. Definitions for program administration.
					Sec. 5. Change in presumption for finding of
				cancer.
					Sec. 6. Distribution of information to claimants and potential
				claimants.
					Sec. 7. Enhancement of site profiles of Department of Energy
				facilities.
					Sec. 8. Clarification of covered illnesses.
					Sec. 9. Payment of compensation to survivors and estates of
				contractor employees.
					Sec. 10. Wage loss resulting from exposure.
					Sec. 11. Expansion of toxic substance exposure for covered
				illnesses.
					Sec. 12. Extension of statute of limitations for judicial
				review of contractor employee claims.
					Sec. 13. Expansion of authority of Ombudsman of Energy
				Employees Occupational Illness Compensation Program.
					Sec. 14. Payment for transportation and personal care
				services.
					Sec. 15. Enhancement of transparency in claims
				process.
					Sec. 16. Extension of time for claimants to respond to requests
				for information.
				
			2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the Energy
			 Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384
			 et seq.) (referred to in this subsection as the Act) was enacted
			 to ensure fairness and equity for the civilian men and women who, for more than
			 50 years, have performed duties uniquely related to the nuclear weapons
			 production and testing programs of the Department of Energy (including
			 predecessor agencies of the Department of Energy) by establishing a program to
			 provide efficient, uniform, and adequate compensation for—
					(A)beryllium-related
			 health conditions; and
					(B)heavy metal-,
			 toxic chemical-, and radiation-related health conditions;
					(2)the Act (42 U.S.C.
			 7384 et seq.) provides a process for the consideration of claims for
			 compensation by individuals who were employed at relevant times and at various
			 locations, which includes provisions to designate employees at certain other
			 locations as members of a special exposure cohort the claims of whom are
			 subject to a less-detailed administrative process;
				(3)the Act (42 U.S.C.
			 7384 et seq.) authorizes the President, upon a recommendation by the Advisory
			 Board on Radiation and Worker Health established under section 3624(a)(1) of
			 the Act (42 U.S.C. 7384o(a)(1)), to designate additional classes of employees
			 at facilities under the jurisdiction of the Department of Energy as members of
			 a special exposure cohort if the President determines that—
					(A)it is not feasible
			 to estimate with sufficient accuracy the magnitude of the radiation dose that
			 the cohort received; and
					(B)there is a
			 reasonable likelihood that the radiation dose may have endangered the health of
			 members of the cohort;
					(4)it is not feasible
			 to estimate with sufficient accuracy the magnitude of radiation doses received
			 by employees at facilities under the jurisdiction of the Department of Energy
			 because—
					(A)many radiation
			 exposures by employees were unmonitored or were not monitored adequately over
			 the lifetime of each facility, as demonstrated in 2004, when an individual
			 employed during the 1950s agreed to be scanned under the former radiation
			 worker program of the Department of Energy and was found to have a significant
			 internal deposition of radiation that had been undetected and unrecorded for
			 longer than 50 years;
					(B)lung counters used
			 for the detection and measurement of plutonium and americium in the lungs of
			 the employees were not available at some facilities until the late 1960s,
			 thus—
						(i)preventing the
			 very insoluble oxide forms of plutonium from being detected; and
						(ii)leading to a
			 result in which a large number of employees experienced inhalation exposures
			 that went undetected and unmeasured;
						(C)exposure to
			 neutron radiation was not monitored at some facilities until the late 1950s,
			 and most of the measurements taken at the facilities from the period beginning
			 in the late 1950s and ending in 1970 have been found to be in error;
					(D)in some areas of
			 the facilities, neutron doses were 2 to 10 times as great as the gamma doses
			 received by employees, although only gamma doses were recorded;
					(E)the radiation
			 exposures of many employees at certain facilities were not measured, and in
			 some cases estimated doses were assigned, while some records for doses have
			 been destroyed or lost;
					(F)as a result of the
			 practices described in subparagraph (E), the available exposure histories and
			 other data are not adequate to properly determine whether employees qualify for
			 compensation under the Act (42 U.S.C. 7384 et seq.); and
					(G)the model that has
			 been used for dose reconstruction by the National Institute for Occupational
			 Safety and Health in determining whether certain workers qualify for
			 compensation under the Act (42 U.S.C. 7384 et seq.) contains errors
			 because—
						(i)the
			 default values used for particle size and solubility of internally deposited
			 plutonium in employees are in error; and
						(ii)the
			 use of those erroneous default values to calculate internal doses for claimants
			 can result in dose calculations that may be 3 to 10 times below the
			 calculations as indicated by the example of the records and autopsy data of the
			 Rocky Flats Environmental Technology Site of the Department of Energy;
						(5)the administrative
			 costs arising from claims have been disproportionately high relative to the
			 number of claims that have been approved;
				(6)many employees,
			 despite working with tons of plutonium and having known exposures that have
			 lead to serious health effects, have been denied compensation under the Act (42
			 U.S.C. 7384 et seq.) as a result of—
					(A)potentially flawed
			 calculations based on records that are incomplete or in error; and
					(B)the use of
			 incorrect models;
					(7)the purposes of
			 the Act (42 U.S.C. 7384 et seq.) are more likely to be achieved if claims by
			 the employees described in this subsection are subject to administrative
			 procedures applicable to members of the special exposure cohort;
				(8)Charlie Wolf, an
			 employee at the nuclear weapons facilities of the Savannah River Site, the
			 Fernald Site, and the Rocky Flats Environmental Technology Site of the
			 Department of Energy, died in 2009 from complications due to glioblastoma
			 multiform brain tumors;
				(9)the difficulties
			 of Mr. Wolf in securing compensation for the illness that he likely incurred
			 from exposures to toxic and radioactive materials at the nuclear weapons
			 facilities described in paragraph (8) reinforce the need to ensure that the Act
			 (42 U.S.C. 7384 et seq.) will be carried out more efficiently and humanely for
			 employees similar to Mr. Wolf;
				(10)Mr. Wolf's first
			 tumor was discovered after he had worked for several years at the Rocky Flats
			 Environmental Technology Site of the Department of Energy, during which he
			 served as the director of buildings numbered 771 (which was once considered the
			 most dangerous nuclear facility in the United States), 774, and 779, 3
			 facilities at which toxic and radioactive materials were present and handled by
			 employees;
				(11)prior to working
			 at the Rocky Flats Environmental Technology Site of the Department of Energy,
			 Mr. Wolf ran plutonium metal production lines at the Savannah River Site of the
			 Department of Energy;
				(12)Mr. Wolf and his
			 family spent almost 7 years of their lives seeking compensation under the Act
			 (42 U.S.C. 7384 et seq.) although, due to the requirements of the Act (42
			 U.S.C. 7384 et seq.) and the manner by which the regulations and procedures
			 were carried out, the claims of Mr. Wolf were subjected to lengthy and repeated
			 delays and complications that resulted from the difficulties associated with
			 establishing the reconstruction of radiation doses;
				(13)as a result of
			 the experiences of Mr. Wolf, and many others like him, there is a need to
			 reform the Act (42 U.S.C. 7384 et seq.), and the program carried out in
			 accordance with the Act (42 U.S.C. 7384 et seq.), to improve the processing of
			 claims; and
				(14)the reforms
			 established through the amendments made by this Act broaden the list of
			 specified cancers, broaden the membership of the special exposure cohort, and
			 change the presumption of cancer due to work-related exposures to help
			 streamline the claims process and help workers like Mr. Wolf and their
			 survivors.
				(b)PurposeThe
			 purpose of this Act is to amend the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) to improve the
			 processing of claims for work-related illnesses at facilities under the
			 jurisdiction of the Department of Energy.
			3.Specified
			 diseaseSection 4(b)(2) of the
			 Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426)
			 is amended—
			(1)by striking (other than chronic
			 lymphocytic leukemia) and inserting (including chronic
			 lymphocytic leukemia);
			(2)by inserting posterior subcapsular
			 cataracts, nonmalignant thyroid nodular disease, parathyroid adenoma, malignant
			 tumors of the brain and central nervous system, brochio-alveolar carcinoma,
			 benign neoplasms of the brain and central nervous system, after
			 disease),; and
			(3)by striking
			 or lung and inserting lung, skin, kidney, salivary gland,
			 rectum, pharynx, or prostate.
			4.Definitions for
			 program administration
			(a)Atomic weapons
			 employeeSection 3621(3)(A) of the Energy Employees Occupational
			 Compensation Program Act of 2000 (42 U.S.C. 7384l(3)(A)) is amended by
			 inserting , or an individual employed by a contractor or subcontractor
			 of an atomic weapons employer, after atomic weapons
			 employer.
			(b)Established
			 chronic beryllium diseaseSection 3621 of the Energy Employees
			 Occupational Compensation Program Act of 2000 (42 U.S.C. 7384l) is amended by
			 striking paragraph (13) and inserting the following:
				
					(13)Established
				chronic beryllium diseaseThe
				term established chronic beryllium disease means chronic beryllium
				disease, as established by—
						(A)an occupational or
				environmental history, or epidemiological evidence of beryllium exposure;
				and
						(B)any 3 of the
				following criteria:
							(i)Characteristic
				chest radiographic (or computed tomography) abnormalities.
							(ii)Restrictive or
				obstructive lung physiology testing or a diffusing lung capacity defect.
							(iii)Lung pathology
				consistent with chronic beryllium disease.
							(iv)A
				clinical course consistent with a chronic respiratory disorder.
							(v)An
				immunologic test demonstrating beryllium sensitivity (with preference given to
				a skin patch test or a beryllium blood
				test).
							.
			(c)Member of
			 special exposure cohort
				(1)In
			 GeneralSection 3621(14) of
			 the Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7384l(14)) is amended by adding at the end the following:
					
						(D)The
				employee—
							(i)is
				not covered under subparagraph (A), (B), or (C); and
							(ii)was employed by
				the Department of Energy, or a contractor or subcontractor of the Department of
				Energy, before January 1,
				2006.
							.
				(2)ReapplicationA
			 claim for which an individual qualifies, by reason of paragraph (14)(D) of
			 section 3621 of the Energy Employees Occupational Illness Compensation Program
			 Act of 2000 (42 U.S.C. 7384l) (as added by paragraph (1)), for compensation or
			 benefits under that Act (42 U.S.C. 7384 et seq.) shall be considered for
			 compensation or benefits notwithstanding any denial of any other claim for
			 compensation with respect to the individual.
				(d)Specified
			 cancers
				(1)In
			 generalSection 3621(17) of the Energy Employees Occupational
			 Compensation Program Act of 2000 (42 U.S.C. 7384l(17)) is amended—
					(A)in subparagraph
			 (D), by striking (other than chronic lymphocytic leukemia);
			 and
					(B)by adding at the
			 end the following:
						
							(E)Basal cell
				carcinoma.
							(F)Skin
				cancer.
							.
				
					(2)ReapplicationA
			 claim for which an individual qualifies, by reason of subparagraph (E) or (F)
			 of paragraph (17) of section 3621 of the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (42 U.S.C. 7384l) (as added by paragraph (1)),
			 for compensation or benefits under that Act (42 U.S.C. 7384 et seq.) shall be
			 considered for compensation or benefits notwithstanding any denial of any other
			 claim for compensation with respect to the individual.
				5.Change in
			 presumption for finding of cancerSection 3623(b) of the Energy Employees
			 Occupational Compensation Program Act of 2000 (42 U.S.C. 7384n(b)) is amended
			 by striking if, and only if, the cancer specified in that subclause was
			 at least as likely as not related to and inserting , unless it
			 is determined, by clear and convincing evidence, that such cancer was not
			 sustained as a result of.
		6.Distribution of
			 information to claimants and potential claimants
			(a)Independent
			 physicians for performance of medical and impairment
			 screeningsSection 3631(b)(2) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384v(b)(2))
			 is amended—
				(1)in subparagraph
			 (A), by striking ; and and inserting a semicolon;
				(2)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(3)by inserting after
			 subparagraph (A) the following:
					
						(B)lists that contain
				descriptions of physicians who are—
							(i)qualified to
				perform medical and impairment screenings on matters relating to the
				compensation program; and
							(ii)identified for
				purposes of this subparagraph by 1 or more independent medical associations,
				institutions of higher education, or both that are selected by the President
				for purposes of this subparagraph;
				and
							.
				(b)Notice of
			 available benefitsSection 3631 of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384v) (as
			 amended by subsection (a)) is amended by adding at the end the
			 following:
				
					(d)Notice to
				claimants regarding available benefitsThe President shall
				provide to an individual who files a claim for compensation under this subtitle
				or subtitle E a written notice that contains a description of the benefits for
				which the individual may be eligible under this
				Act.
					.
			7.Enhancement of
			 site profiles of Department of Energy facilities
			(a)Inclusion of
			 trade names of chemicals in site profilesSection 3633 of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7384w–1) is amended by striking subsection (c) and inserting the
			 following:
				
					(c)Definition of
				site profileIn this section, the term site profile
				means an exposure assessment of a facility that—
						(1)identifies the
				toxic substances or processes that were commonly used in each building or
				process of the facility, and the time frame during which the potential for
				exposure to toxic substances existed; and
						(2)includes the trade
				name (if any) of any substance described in paragraph
				(1).
						.
			(b)Public access to
			 site profiles and related informationSection 3633 of the Energy
			 Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C.
			 7384w–1) (as amended by subsection (a)) is amended by adding at the end the
			 following:
				
					(e)Public access to
				site profiles and related informationThe Secretary of Labor
				shall make available to the public—
						(1)each site profile
				prepared under subsection (a);
						(2)any other database
				used by the Secretary of Energy to evaluate claims for compensation under this
				Act; and
						(3)statistical data
				regarding the number of claims filed, the illnesses claimed, the number of
				claims filed for each illness, the number of claimants receiving compensation,
				and the length of time required to process each claim, as measured from the
				date on which the claim is filed to the final disposition of the
				claim.
						.
			8.Clarification of
			 covered illnesses
			(a)Definition of
			 covered illnessSection 3671
			 of the Energy Employees Occupational Compensation Program Act of 2000 (42
			 U.S.C. 7385s) is amended by striking paragraph (2) and inserting the
			 following:
				
					(2)Covered
				illnessThe term covered illness means an illness or
				death resulting from exposure to a toxic substance, including—
						(A)all forms of
				cancer;
						(B)silicosis;
						(C)asbestosis;
						(D)mesothelioma;
						(E)lung
				fibrosis;
						(F)chronic
				obstructive pulmonary disease;
						(G)chronic renal
				insufficiency;
						(H)peripheral
				neuropathy;
						(I)chronic
				encepathalopathy;
						(J)occupational
				asthma; and
						(K)pneumoconiosis.
						.
				
			(b)ReapplicationA
			 claim for which an individual qualifies, by reason of section 3671(2) of the
			 Energy Employees Occupational Compensation Program Act of 2000 (42 U.S.C.
			 7385s(2)) (as amended by subsection (a)), for compensation or benefits under
			 that Act (42 U.S.C. 7384 et seq.) shall be considered for compensation or
			 benefits notwithstanding any denial of any other claim for compensation with
			 respect to the individual.
			9.Payment of
			 compensation to survivors and estates of contractor employeesSection 3672 of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–1) is
			 amended to read as follows:
			
				3672.Compensation
					(a)Contractor
				employees; survivors
						(1)Contractor
				employees
							(A)In
				generalIn accordance with section 3673, a covered contractor
				employee of the Department of Energy shall receive contractor employee
				compensation under this subtitle.
							(B)Compensation
				after death of contractor employeeExcept as provided in
				paragraph (2)(B), if the death of a contractor employee described in
				subparagraph (A) occurs after the date on which the contractor employee applies
				for compensation under this subtitle, but before the date on which such
				compensation is paid, the amount of compensation that the contractor employee
				would have received under this paragraph shall be paid to—
								(i)a
				survivor of the contractor employee in accordance with section 3674; or
								(ii)if, as of the
				date of the death of the contractor employee, no survivor of the contractor
				employee exists, the estate of the contractor employee.
								(2)Survivors
							(A)In
				generalExcept as provided in subparagraph (B), a survivor of a
				covered contractor employee of the Department of Energy shall receive
				contractor employee compensation under this subtitle in accordance with section
				3674.
							(B)Election of
				contractor employee compensation or survivor compensationA
				survivor of a contractor employee described in subparagraph (A) who is
				otherwise eligible to receive compensation pursuant to subparagraph (A) and
				paragraph (1)(B) shall—
								(i)receive
				compensation pursuant to subparagraph (A) or paragraph (1)(B), as elected by
				the survivor of the contractor employee; and
								(ii)not receive
				compensation pursuant to both subparagraph (A) and paragraph (1)(B).
								(b)ApplicabilitySubsection
				(a) is subject to each other provision of this
				subtitle.
					.
		10.Wage loss
			 resulting from exposureSection 3673(a)(2)(A)(i) of the Energy
			 Employees Occupational Compensation Program Act of 2000 (42 U.S.C.
			 7385s–2(a)(2)(A)(i)) is amended by inserting that contributed to the
			 wage loss of the employee after that employee.
		11.Expansion of
			 toxic substance exposure for covered illnessesSection 3675(c)(1) of the Energy Employees
			 Occupational Compensation Program Act of 2000 (42 U.S.C. 7385s–4(c)(1)) is
			 amended—
			(1)in subparagraph
			 (A), by inserting (including radiation or a combination of a toxic
			 substance, including heavy metals, and radiation) after toxic
			 substance; and
			(2)in subparagraph
			 (B), by inserting (including radiation or a combination of a toxic
			 substance and radiation) after toxic substance.
			12.Extension of
			 statute of limitations for judicial review of contractor employee
			 claimsSection 3677(a) of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7385s–6(a)) is amended, in the first sentence, by striking within
			 60 days and inserting not later than 1 year.
		13.Expansion of
			 authority of Ombudsman of Energy Employees Occupational Illness Compensation
			 ProgramSection 3686 of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7385s–15) is amended—
			(1)by striking subsection (c) and inserting
			 the following:
				
					(c)DutiesThe
				Office shall—
						(1)assist individuals
				in making claims under this subtitle and subtitle B;
						(2)provide
				information regarding—
							(A)the benefits
				available under this subtitle and subtitle B; and
							(B)the requirements
				and procedures applicable to the provision of the benefits described in
				subparagraph (A);
							(3)function as an
				advocate on behalf of individuals seeking benefits under this subtitle and
				subtitle B;
						(4)make
				recommendations to the Secretary regarding the location of centers (to be known
				as resource centers) for the acceptance and development of
				claims for benefits under this subtitle and subtitle B; and
						(5)carry out such
				other duties as the Secretary may
				require.
						;
			(2)in subsection (d),
			 by inserting and subtitle B after this
			 subtitle;
			(3)in subsection (e),
			 by inserting and subtitle B after this subtitle
			 each place it appears; and
			(4)by striking
			 subsection (g) and inserting the following:
				
					(g)Contract
				authorityThe Ombudsman may enter into 1 or more service
				contracts with individuals who possess expertise in any matter that the
				Ombudsman considers appropriate for the performance of the duties of the
				Office, including matters relating to health physics, medicine, industrial
				hygiene, and
				toxicology.
					.
			14.Payment for
			 transportation and personal care services
			(a)Definition of
			 covered individualIn this section, the term covered
			 individual means an individual who receives medical benefits under
			 section 3629(a) of the Energy Employees Occupational Illness Compensation
			 Program Act of 2000 (42 U.S.C. 7384t(a)).
			(b)RegulationsNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Labor shall promulgate regulations to
			 provide for the direct payment to providers of the costs to covered individuals
			 of—
				(1)personal care
			 services (as that term is used in section 30.403 of title 20, Code of Federal
			 Regulations (as in effect on the day before the date of enactment of this Act))
			 authorized pursuant to section 3629 of the Energy Employees Occupational
			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384t); and
				(2)necessary and
			 reasonable transportation expenses incident to securing medical services,
			 appliances, or supplies pursuant to section 3629(c) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C.
			 7384t(c)).
				15.Enhancement of
			 transparency in claims process
			(a)Information
			 provided on denial of claim; requirements relating to
			 correspondenceNot later than 90 days after the date of enactment
			 of this Act, the President shall promulgate regulations to ensure that—
				(1)any notification
			 to an individual making a claim under the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) that the claim of the
			 individual has been denied, and all other correspondence with the individual
			 relating to the claim, are written in language that is clear, concise, and
			 easily understandable; and
				(2)any notification
			 described in paragraph (1) contains—
					(A)an explanation of
			 each reason for the denial of the claim described in that paragraph; and
					(B)a description of
			 the information, if any, that the individual could have submitted that could
			 have resulted in approval of the claim.
					(b)Document
			 retentionNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Labor and the Secretary of Energy shall jointly
			 promulgate regulations to ensure that the Department of Labor and the
			 Department of Energy—
				(1)retain each
			 original document in the possession of the Department of Labor or the
			 Department of Energy relating to a facility under the jurisdiction of the
			 Department of Energy if—
					(A)any employee of
			 the facility might reasonably be expected to file a claim for compensation
			 under the Energy Employees Occupational Illness Compensation Program Act of
			 2000 (42 U.S.C. 7384 et seq.); and
					(B)the document might
			 reasonably be expected to be used by any employee described in subparagraph (A)
			 in making a claim for compensation under the Energy Employees Occupational
			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.); and
					(2)provide each
			 employee described in paragraph (1)(A) with access to each document described
			 in that paragraph.
				16.Extension of
			 time for claimants to respond to requests for informationIf the Secretary of Labor submits to an
			 individual who has filed a claim for compensation under the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.)
			 a request for information that relates to the claim for compensation, the
			 individual shall be required to respond to the request by not earlier than 120
			 days after the date on which the individual receives the request.
		
